Title: George Mercer to Reuben Vass, 15 April 1756
From: Mercer, George
To: Vass, Reuben



[Winchester, 15 April 1756]
   To Sergeant Reuben Vass—of the Virginia Regiment.

You are hereby Ordered with your party to escort a Waggon with provision, &c. to Joseph Edwards’s, for the men there.
You are to be particularly careful, that nothing is taken or lost out of the Waggon, while under your care; as a particular account will be transmitted to Captain Mercer of the load—and you are to be as expeditious as possible in getting up. When you arrive there, you are with your party to join that, under the command of Captain John Mercer. Given at Winchester, April 15th 1756.

G:M. Aid de camp.

